UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED JUNE 30, 2012 COMMISSION FILE NUMBER 0-12436 COLONY BANKCORP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) GEORGIA 58-1492391 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NUMBER) , FITZGERALD, GEORGIA 31750 ADDRESS OF PRINCIPAL EXECUTIVE OFFICES 229/426-6000 REGISTRANT’S TELEPHONE NUMBER INCLUDING AREA CODE INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED REPORTS REQUIRED TO BE FILED BY SECTIONS 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1(OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESx NO o INDICATE BY CHECK MARK WHETHER THE REGISTRANT HAS SUBMITTED ELECTRONICALLY AND POSTED ON ITS CORPORATE WEB SITE, IF ANY, EVERY INTERACTIVE DATA FILE REQUIRED TO BE SUBMITTED AND POSTED PURSUANT TO RULE -T (§232.) DURING THE PRECEDING 12 MONTHS (OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO SUBMIT AND POST SUCH FILES). YESx NO o INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER, A NON-ACCELERATED FILER OR A SMALLER REPORTING COMPANY.SEE DEFINITIONS OF “ACCELERATED FILER”, “LARGE ACCELERATED FILER” AND “SMALLER REPORTING COMPANY” IN RULE 12b-2 OF THE EXCHANGE ACT. LARGE ACCELERATED FILER o ACCELERATED FILER o NON-ACCELERATED FILER o SMALLER REPORTING COMPANYx (DO NOT CHECK IF A SMALLER REPORTING COMPANY) INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12B-2 OF THE EXCHANGE ACT). YES ¨ NOx INDICATE THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK, AS OF THE LATEST PRACTICABLE DATE. CLASS OUTSTANDING AT AUG 6, 2012 COMMON STOCK, $1 PAR VALUE TABLE OF CONTENTS Page PART I – Financial Information Forward Looking Statement Disclosure 3 Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk 56 Item 4. Controls and Procedures 57 PART II – Other Information Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. (Removed and Reserved) 58 Item 5. Other Information 58 Item 6. Exhibits 59 Signatures 61 2 Table of Contents Forward Looking Statement Disclosure Certain statements contained in this Quarterly Report that are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the Act), not withstanding that such statements are not specifically identified.In addition, certain statements may be contained in the Company’s future filings with the SEC, in press releases, and in oral and written statements made by or with the approval of the Company that are not statements of historical fact and constitute forward-looking statements within the meaning of the Act.Examples of forward-looking statements include, but are not limited to: (i) projections of revenues, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii) statements of plans and objectives of Colony Bankcorp, Inc. or its management or Board of Directors, including those relating to products or services; (ii) statements of future economic performance; and (iv) statements of assumptions underlying such statements.Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those in such statements.Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to: · Loss and regional economic conditions and the impact they may have on the Company and its customers and the Company’s assessment of that impact. · Changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements. · The effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Federal Reserve Board. · Inflation, interest rate, market and monetary fluctuations. · Political instability. · Acts of war or terrorism. · The timely development and acceptance of new products and services and perceived overall value of these products and services by users. · Changes in consumer spending, borrowings and savings habits. · Technological changes. · Acquisitions and integration of acquired businesses. · The ability to increase market share and control expenses. · The effect of changes in laws and regulations (including laws and regulations concerning taxes, banking, securities and insurance) with which the Company and its subsidiary must comply. · The effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Financial Accounting Standards Board and other accounting standard setters. · Changes in the Company’s organization, compensation and benefit plans. · The costs and effects of litigation and of unexpected or adverse outcomes in such litigation. · Greater than expected costs or difficulties related to the integration of new lines of business. · The Company’s success at managing the risks involved in the foregoing items. · Restrictions or conditions imposed by our regulators on our operations, including the terms of our Memorandum of Understanding. 3 Table of Contents Forward-looking statements speak only as of the date on which such statements are made.The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made, or to reflect the occurrence of unanticipated events. Readers should carefully review all disclosures we file from time to time with the Securities and Exchange Commission (SEC). 4 Table of Contents PART 1. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS THE FOLLOWING FINANCIAL STATEMENTS ARE PROVIDED FOR COLONY BANKCORP, INC. AND ITS WHOLLY-OWNED SUBSIDIARY BANK, COLONY BANK A. CONSOLIDATED BALANCE SHEETS – JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011. B. CONSOLIDATED STATEMENTS OF INCOME – FOR THE THREE MONTHS ENDED JUNE 30, 2, 2(UNAUDITED). C. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME – FOR THE THREE MONTHS ENDED JUNE 30, 2, 2(UNAUDITED). D. CONSOLIDATED STATEMENTS OF CASH FLOWS – FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED). THE CONSOLIDATED FINANCIAL STATEMENTS FURNISHED HAVE NOT BEEN AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, BUT REFLECT, IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING SOLELY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE RESULTS OF OPERATIONS FOR THE PERIODS PRESENTED. THE RESULTS OF OPERATIONS FOR THE SIX MONTH PERIOD ENDED JUNE 30, 2 5 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2011 (DOLLARS IN THOUSANDS) June 30, 2012 December 31, 2011 ASSETS (Unaudited) (Audited) Cash and Cash Equivalents Cash and Due from Banks $ $ Federal Funds Sold Interest-Bearing Deposits Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $45 and$46, as of June 30, 2012 and December 31, 2011, Respectively) 44 46 Federal Home Loan Bank Stock, at Cost Loans Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) Premises and Equipment Other Real Estate Other Intangible Assets Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowed Money Subordinated Debentures Other Borrowed Money Other Liabilities Commitments and Contingencies Stockholders' Equity Preferred Stock, Stated Value $1,000 a Share; Authorized 10,000,000 Shares, Issued 28,000 Shares Common Stock, Par Value $1 a Share; Authorized 20,000,000 Shares, Issued 8,439,258 and 8,439,258 Shares as of June 30, 2012 and December 31, 2011, Respectively Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income, Net of Tax Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these statements. 6 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED JUNE 30, 2 AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Three Months Ended Six Months Ended 6/30/2012 6/30/2011 6/30/2012 6/30/2011 Interest Income Loans, Including Fees $ Federal Funds Sold 30 38 56 72 Deposits with Other Banks 10 8 30 26 Investment Securities U.S. Government Agencies State, County and Municipal 65 29 58 Corporate Obligations and Asset-Backed Securities 25 22 48 45 Dividends on Other Investments 20 12 37 24 Interest Expense Deposits Federal Funds Purchased Borrowed Money Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service Charges on Deposits Other Service Charges, Commissions and Fees Mortgage Fee Income 42 Securities Gains Other Noninterest Expenses Salaries and Employee Benefits Occupancy and Equipment Other Income Before Income Taxes Income Taxes (Benefits) Net Income Preferred Stock Dividends Net Income Available to Common Stockholders $ Net Income Per Share of Common Stock Basic $ Diluted $ Cash Dividends Declared Per Share of Common Stock $ Weighted Average Basic Shares Outstanding Weighted Average Diluted Shares Outstanding The accompanying notes are an integral part of these statements. 7 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED JUNE 30, 2 AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Three Months Ended Six Months Ended 06/30/12 06/30/11 06/30/12 06/30/11 Net Income $ Other Comprehensive Income (Loss), Net of Tax Gains (Losses) on Securities Arising During the Year ) Reclassification Adjustment ) Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effect ) ) Comprehensive Income $ The accompanying notes are an integral part of these statements. 8 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Provision for Loan Losses Securities Gains ) ) Amortization and Accretion Loss on Sale of Other Real Estate and Repossessions Provision for Losses on Other Real Estate Increase in Cash Surrender Value of Life Insurance ) ) Other Prepaids, Deferrals and Accruals, Net Gain on Sale of Equipment (2 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Investment Securities Available for Sale ) ) Proceeds from Maturities, Calls, and Paydowns of Investment Securities: Available for Sale Held for Maturity 7 6 Proceeds from Sale of Investment Securities Available for Sale Decrease in Interest-Bearing Deposits in Other Banks Net Loans to Customers ) Purchase of Premises and Equipment ) ) Proceeds from Sale of Other Real Estate and Repossessions Federal Home Loan Bank Stock Proceeds from Sale of Premises and Equipment 2 CASH FLOWS FROM FINANCING ACTIVITIES Noninterest-Bearing Customer Deposits ) Interest-Bearing Customer Deposits ) ) Securities Sold Under Agreements to Repurchase ) Dividends Paid On Preferred Stock ) Principal Payments on Other Borrowed Money ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these statements. 9 Table of Contents Part I (Continued) Item 1(Continued) COLONY BANKCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies Presentation Colony Bankcorp, Inc. (the Company) is a bank holding company located in Fitzgerald, Georgia. The consolidated financial statements include the accounts of Colony Bankcorp, Inc. and its wholly-owned subsidiary, Colony Bank (which includes its wholly-owned subsidiary, Colony Mortgage Corp.), Fitzgerald, Georgia.All significant intercompany accounts have been eliminated in consolidation. The accounting and reporting policies of Colony Bankcorp, Inc. conform to generally accepted accounting principles and practices utilized in the commercial banking industry. All dollars in notes to consolidated financial statements are rounded to the nearest thousand. The consolidated financial statements in this report are unaudited, except for the December 31, 2011 consolidated balance sheet.All adjustments consisting of normal recurring accruals which are, in the opinion of management, necessary for fair presentation of the interim consolidated financial statements have been included and fairly and accurately present the financial position, results of operations and cash flows of the Company.The results of operations for the six months ended June 30, 2012, are not necessarily indicative of the results which may be expected for the entire year. Nature of Operations The Bank provides a full range of retail and commercial banking services for consumers and small- to medium-size businesses located primarily in middle and south Georgia. Colony Bank is headquartered in Fitzgerald, Georgia with banking offices in Albany, Ashburn, Broxton, Centerville, Chester, Columbus, Cordele, Douglas, Eastman, Fitzgerald, Leesburg, Moultrie, Pitts, Quitman, Rochelle, Savannah, Soperton, Sylvester, Thomaston, Tifton, Valdosta and Warner Robins.Lending and investing activities are funded primarily by deposits gathered through its retail banking office network. Use of Estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans and the valuation of deferred tax assets. Reclassifications In certain instances, amounts reported in prior years’ consolidated financial statements have been reclassified to conform to statement presentations selected for 2012.Such reclassifications had no effect on previously reported stockholders’ equity or net income. Concentrations of Credit Risk Concentrations of credit risk can exist in relation to individual borrowers or groups of borrowers, certain types of collateral, certain types of industries, or certain geographic regions.The Company has a concentration in real estate loans as well as a geographic concentration that could pose an adverse credit risk, particularly with the current economic downturn in the real estate market.At June 30, 2012, approximately 85 percent of the Company’s loan portfolio was concentrated in loans secured by real estate.A substantial portion of borrowers’ ability to honor their contractual obligations is dependent upon the viability of the real estate economic sector.The continued downturn of the housing and real estate market that began in 2007 has resulted in an increase of problem loans secured by real estate.These loans are centered primarily in the Company’s larger MSA markets.Declining collateral real estate values that secure land development, construction and speculative real estate loans in the Company’s larger MSA markets have resulted in high loan loss provisions in recent years.In addition, a large portion of the Company’s foreclosed assets are also located in these same geographic markets, making the recovery of the carrying amount of foreclosed assets susceptible to changes in market conditions.Management continues to monitor these concentrations and has considered these concentrations in its allowance for loan loss analysis. 10 Table of Contents Part I (Continued) Item 1(Continued) Summary of Significant Accounting Policies (Continued) Concentrations of Credit Risk (Continued) The success of the Company is dependent, to a certain extent, upon the economic conditions in the geographic markets it serves. Adverse changes in the economic conditions in these geographic markets would likely have a material adverse effect on the Company’s results of operations and financial condition. The operating results of Colony depend primarily on its net interest income. Accordingly, operations are subject to risks and uncertainties surrounding the exposure to changes in the interest rate environment. At times, the Company may have cash and cash equivalents at financial institutions in excess of federal deposit insurance limits.The Company places its cash and cash equivalents with high credit quality financial institutions whose credit rating is monitored by management to minimize credit risk. Investment Securities The Company classifies its investment securities as trading, available for sale or held to maturity.Securities that are held principally for resale in the near term are classified as trading.Trading securities are carried at fair value, with realized and unrealized gains and losses included in noninterest income.Currently, no securities are classified as trading.Securities acquired with both the intent and ability to be held to maturity are classified as held to maturity and reported at amortized cost.All securities not classified as trading or held to maturity are considered available for sale.Securities available for sale are reported at estimated fair value. Unrealized gains and losses on securities available for sale are excluded from earnings and are reported, net of deferred taxes, in accumulated other comprehensive income (loss), a component of stockholders’ equity.Gains and losses from sales of securities available for sale are computed using the specific identification method. Securities available for sale includes securities, which may be sold to meet liquidity needs arising from unanticipated deposit and loan fluctuations, changes in regulatory capital requirements, or unforeseen changes in market conditions. The Company evaluates each held to maturity and available for sale security in a loss position for other-than-temporary impairment (OTTI).In estimating other-than-temporary impairment losses, management considers such factors as the length of time and the extent to which the market value has been below cost, the financial condition of the issuer and the Company’s intent to sell and whether it is more likely than not that the Company will be required to sell the security before anticipated recovery of the amortized cost basis.If the Company intends to sell or if it is more likely than not that the Company will be required to sell the security before recovery, the OTTI write-down is recognized in earnings.If the Company does not intend to sell the security or it is not more likely than not that it will be required to sell the security before recovery, the OTTI write-down is separated into an amount representing credit loss, which is recognized in earnings and an amount related to all other factors, which is recognized in other comprehensive income (loss). Federal Home Loan Bank Stock Investment in stock of a Federal Home Loan Bank (FHLB) isrequired for every federally insured institution that utilizes its services. FHLB stock is considered restricted, as defined in the accounting standards.The FHLB stock is reported in the consolidated financial statements at cost. Dividend income is recognized when earned. Loans Loans that the Company has the ability and intent to hold for the foreseeable future or until maturity are recorded at their principal amount outstanding, net of unearned interest and fees.Loan origination fees, net of certain direct origination costs, are deferred and amortized over the estimated terms of the loans using the straight-line method.Interest income on loans is recognized using the effective interest method. A loan is considered to be delinquent when payments have not been made according to contractual terms, typically evidenced by nonpayment of a monthly installment by the due date. When management believes there is sufficient doubt as to the collectibility of principal or interest on any loan or generally when loans are 90 days or more past due, the accrual of applicable interest is discontinued and the loan is designated as nonaccrual, unless the loan is well secured and in the process of collection. Interest payments received on nonaccrual loans are either applied against principal or reported as income, according to management’s judgment as to the collectibility of principal. Loans are returned to an accrual status when factors indicating doubtful collectibility on a timely basis no longer exist. 11 Table of Contents Part I (Continued) Item 1(Continued) Summary of Significant Accounting Policies (Continued) Loans Modified in a Troubled Debt Restructuring (TDR) Loans are considered to have been modified in a TDR when due to a borrower’s financial difficulty, the Company makes certain concessions to the borrower that it would not otherwise consider for new debt with similar risk characteristics.Modifications may include interest rate reductions, principal or interest forgiveness, forbearance, and other actions intended to minimize economic loss and to avoid foreclosure or repossession of the collateral.Generally, a non-accrual loan that has been modified in a TDR remains on non-accrual status for a period of 6 months to demonstrate that the borrower is able to meet the terms of the modified loan.However, performance prior to the modification, or significant events that coincide with the modification, are included in assessing whether the borrower can meet the new terms and may result in the loan being returned to accrual status at the time of loan modification or after a shorter performance period.If the borrower’s ability to meet the revised payment schedule is uncertain, the loan remains on non-accrual status.Once a loan is modified in a troubled debt restructuring it is accounted for as an impaired loan, regardless of its accrual status, until the loan is paid in full, sold or charged off. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revisions as more information becomes available. The allowance consists of specific, historical and general components. The specific component relates to loans that are classified as either doubtful, substandard or special mention. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The historical component covers nonclassified loans and is based on historical loss experience adjusted for qualitative factors. A general component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The general component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and historical losses in the portfolio.General valuation allowances are based on internal and external qualitative risk factors such as (i) changes in the composition of the loan portfolio, (ii) the extent of loan concentrations within the portfolio, (iii) the effectiveness of the Company’s lending policies, procedures and internal controls, (iv) the experience, ability and effectiveness of the Company’s lending management and staff, and (v) national and local economics and business conditions. Loans identified as losses by management, internal loan review and/or regulatory agencies are charged off. In 2012, the Company refined its methodology used in estimating the amount of the Allowance for Loan and Lease Losses (ALLL).As discussed in Note 4 to the financial statements, the allowance for loan losses resulted in a reduction of $1,530 due to a change in methodology in the current year.Refer to the financial statements for more information on this topic. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. 12 Table of Contents Part I (Continued) Item 1(Continued) Summary of Significant Accounting Policies (Continued) Premises and Equipment Premises and equipment are recorded at acquisition cost net of accumulated depreciation. Depreciation is charged to operations over the estimated useful lives of the assets. The estimated useful lives and methods of depreciation are as follows: Description Life in Years Method Banking Premises 15-40 Straight-Line and Accelerated Furniture and Equipment 5-10 Straight-Line and Accelerated Expenditures for major renewals and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. When property and equipment are retired or sold, the cost and accumulated depreciation are removed from the respective accounts and any gain or loss is reflected in other income or expense. Intangible Assets Intangible assets consist of core deposit intangibles acquired in connection with a business combination.The core deposit intangible is initially recognized based on a valuation performed as of the consummation date.The core deposit intangible is amortized by the straight-line method over the average remaining life of the acquired customer deposits. Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Statement of Cash Flows For reporting cash flows, cash and cash equivalents include cash on hand, noninterest-bearing amounts due from banks and federal funds sold. Cash flows from demand deposits, NOW accounts, savings accounts, loans and certificates of deposit are reported net. Advertising Costs The Company expenses the cost of advertising in the periods in which those costs are incurred. Income Taxes The provision for income taxes is based upon income for financial statement purposes, adjusted for nontaxable income and nondeductible expenses. Deferred income taxes have been provided when different accounting methods have been used in determining income for income tax purposes and for financial reporting purposes. Deferred tax assets and liabilities are recognized based on future tax consequences attributable to differences arising from the financial statement carrying values of assets and liabilities and their tax bases. The differences relate primarily to depreciable assets (use of different depreciation methods for financial statement and income tax purposes) and allowance for loan losses (use of the allowance method for financial statement purposes and the direct write-off method for tax purposes). In the event of changes in the tax laws, deferred tax assets and liabilities are adjusted in the period of the enactment of those changes, with effects included in the income tax provision. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.The Company and its subsidiary file a consolidated federal income tax return. The subsidiary pays its proportional share of federal income taxes to the Company based on its taxable income. 13 Table of Contents Part I (Continued) Item 1(Continued) Summary of Significant Accounting Policies (Continued) Income Taxes (Continued) Positions taken in the Company’s tax returns may be subject to challenge by the taxing authorities upon examination.Uncertain tax positions are initially recognized in the consolidated financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts.The Company provides for interest and, in some cases, penalties on tax positions that may be challenged by the taxing authorities.Interest expense is recognized beginning in the first period that such interest would begin accruing.Penalties are recognized in the period that the Company claims the position in the tax return.Interest and penalties on income tax uncertainties are classified within income tax expense in the consolidated statement of income. Other Real Estate Other real estate generally represents real estate acquired through foreclosure and is initially recorded at estimated fair value at the date of acquisition less the cost of disposal.Losses from the acquisition of property in full or partial satisfaction of debt are recorded as loan losses. Properties are evaluated regularly to ensure the recorded amounts are supported by current fair values, and valuation allowances are recorded as necessary to reduce the carrying amount to fair value less estimated cost of disposal.Routine holding costs and gains or losses upon disposition are included in foreclosed property expense. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income. Certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, represent equity changes from economic events of the period other than transactions with owners and are not reported in the consolidated statements of operations but as a separate component of the equity section of the consolidated balance sheets. Such items are considered components of other comprehensive income (loss).Accounting standards codification requires the presentation in the consolidated financial statements of net income and all items of other comprehensive income (loss) as total comprehensive income (loss). Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, commercial letters of credit and standby letters of credit. Such financial instruments are recorded when they are funded. Accounting Standards Updates ASU No. 2011-03, “Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.”ASU 2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 removes from the assessment of effective control (i) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii) the collateral maintenance guidance related to that criterion.ASU 2011-03 became effective for the Company on January 1, 2012 and did not have a significant impact on the Company’s financial statements. ASU No. 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.”ASU 2011-04 amends Topic 820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures.ASU 2011-04 became effective for the Company on January 1, 2012 and, aside from new disclosures, did not have a significant impact on the Company’s financial statements. 14 Table of Contents Part I (Continued) Item 1(Continued) Summary of Significant Accounting Policies (Continued) Accounting Standards Updates (Continued) ASU No. 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”ASU 2011-05 amends Topic 220, “Comprehensive Income,” to require that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU 2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.ASU 2011-05 became effective for the Company on January 1, 2012; however, certain provisions related to the presentation of reclassification adjustments have been deferred by ASU 2011-12 “Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05,”.The adoption of ASU 2011-05 did not have a significant impact on the Company’s financial statements. ASU No. 2011-11, “Balance Sheet (Topic 210) – “Disclosures about Offsetting Assets and Liabilities.”ASU 2011-11 amends Topic 210, “Balance Sheet,” to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement.ASU 2011-11 is effective for annual and interim periods beginning on January 1, 2013, and is not expected to have a significant impact on the Company’s financial statements. 15 Table of Contents Part I (Continued) Item 1(Continued) Investment Securities Investment securities as of June 30, 2012 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities Available for Sale: U.S. Government Agencies Mortgage-Backed $ $ $ ) $ State, County & Municipal (1
